Citation Nr: 1603230	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-15 661	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the debt for an overpayment of service-connected compensation in the calculated amount of $5,477.50 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.

(The issue of entitlement to additional compensation for the dependency of a spouse is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1972 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 determination issued by the Committee on Waivers and Compromises (COWC) at the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  The Committee denied waiver of recovery of an overpayment of service-connected compensation in the calculated amount of $5477.50.

In September 2006, the Veteran's notice of disagreement (NOD) in relation to the waiver claim was received.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in September 2006.  Therefore those that claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a timely NOD, in September 2006, in disagreement with the denial of his claim for a waiver of recovery of the debt for an overpayment of service-connected compensation in the calculated amount of $5,477.50.  Because the AOJ did not subsequently issue an SOC addressing the waiver issue, the Board must remand the matter for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

The appellant has, in many statements over the years, argued that he should not be found liable for debt associated with compensation checks sent to his home address while he was incarcerated because he did not cash those checks.  The Board notes that checks issued in July 2005, September 2005, and November 2005 were voided because they were never cashed; it appears that some of this compensation was applied to debt repayment.  The appellant has also asked that the checks that were cashed be examined for a forged signature.  The Board presumes that, by these statements, the appellant intended to challenge the creation and/or the calculation of his indebtedness.  

The Board therefore finds that the issue on appeal includes whether the debt as calculated is correct.  Accordingly, it will be necessary for the AOJ to adjudicate the issue of the creation and calculation of the Veteran's debt, to include providing clarification as to the calculations and figures used in determining the amount of the overpayment.  Once the AOJ has adjudicated this issue, the COWC may readjudicate the Veteran's request for waiver of recovery of any debt that is found by the RO to validly exist.  

Therefore, in order to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Provide the Veteran an audit of his account in writing, which clearly shows the date of the reduction or cessation of his service-connected compensation and the reason for the reduction or cessation, to include details of any recoupment.  

The audit and accompanying letter must clearly explain to the Veteran the creation of the amount of any debt or overpayment that was assessed against him and take into account any withholding of compensation benefits for the recoupment of that debt.

3.  A copy of the audit must be placed in the claims file.  The Veteran must be provided an appropriate opportunity to respond.

4.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  

The reasoning for the calculation of the amount of the debt must be set forth in detail, to include discussion of why the Veteran is liable for checks cashed while he was incarcerated.  

5.  Inform the Veteran of the determination as to the creation and calculation of any indebtedness; and his appellate rights as they pertain to such determination.

If he files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the Veteran and his representative must be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal.  

6.  The COWC must then review the waiver claim.  If no additional development is required, the COWC must prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

7.  If, and only if, the Veteran files a timely substantive appeal, should the matter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

